Case 1:20-cv-24543-KMW Document 13 Entered on FLSD Docket 01/22/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-24543-CIV-WILLIAMS

  GLORIA SMITH,

          Plaintiff,

  vs.

  SELECT PORTFOLIO SERVICING, et al.

          Defendants.
                              /

                                           ORDER

          THIS MATTER is before the Court on Magistrate Judge Chris M. McAliley’s sua

  sponte report and recommendation of dismissal (the “Report”). (DE 5). In the Report,

  Judge McAliley recommends that the Court dismiss this pro se action for lack of subject

  matter jurisdiction, because Plaintiff has not asserted a federal claim and complete

  diversity is lacking.   (Id. at 2.)   Plaintiff’s objections do not address any of the

  substantive points raised in the Report. (DE 6).

          Therefore, upon an independent review of the Report, the objections, the record,

  and applicable case law, it is ORDERED AND ADJUDGED as follows:

          1. The conclusions in the Report (DE 5) are AFFIRMED AND ADOPTED.

          2. This action is DISMISSED.

          3. All pending motions are DENIED AS MOOT.

          4. The Clerk is directed to CLOSE this case.

          DONE AND ORDERED in Chambers in Miami, Florida, this 22nd day of January,

  2021.
Case 1:20-cv-24543-KMW Document 13 Entered on FLSD Docket 01/22/2021 Page 2 of 2




  CC:

  Gloria Smith
  1721 NW 191 Street
  Miami, Florida 33056




                                       2
